DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Petit et al. (US 6,790,415 B2).
Regarding claim 1, Petit et al. disclose a radial flow reactor (adsorber, 101) comprising: a first bed (31) and a second bed (32), each comprising a cylindrical body, an annular reaction region provided along a central axis within the body, a first flow path provided between an inner surface of the body and the reaction region, and a second flow path provided between the central axis of the body and the reaction region, wherein, when a raw material is introduced into the first bed, the raw material sequentially passes through the reaction region of the first bed and the reaction region of the second bed, thereby forming a product, and a ratio of an area of an outlet with respect to an area of an inlet in the entire reactor including the first bed and the second bed is adjusted by configuring the first flow path or the second flow path of the first bed, into which the raw material is introduced, and the first flow path or the second flow path of the second bed, through which the product produced through the reaction region is discharged, to correspond to each other equally (see figures 4-12; and column 4, line 34 through column 6, line 20).
Regarding claim 3, Petit et al. discloses a radial flow reactor wherein the raw material is air, and the product is oxygen, and the entire reactor including the first bed and the second bed is used as a portion of a pressure swing adsorption oxygen generator or a vacuum pressure swing adsorption oxygen generator (see figures 4-12; column 1, lines 22-31; and column 4, line 34 through column 6, line 20).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petit et al. (US 6,790,415 B2).
Regarding claim 2, Petit et al. fails to disclose a radial flow reactor wherein the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7.
	It would have been an obvious matter of design choice to have the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7, since applicant has not disclosed that having the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7.
Claim(s) 1, 3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neary (US 7,311,762 B2).
Regarding claim 1, Neary disclose a radial flow reactor (radial-flow bed cartridge vessel) comprising: a first bed and a second bed, each comprising a cylindrical body, an annular reaction region provided along a central axis within the body, a first flow path provided between an inner surface of the body and the reaction region, and a second flow path provided between the central axis of the body and the reaction region, wherein, when a raw material is introduced into the first bed, the raw material sequentially passes through the reaction region of the first bed and the reaction region of the second bed, thereby forming a product, and a ratio of an area of an outlet with respect to an area of an inlet in the entire reactor including the first bed and the second bed is adjusted by configuring the first flow path or the second flow path of the first bed, into which the raw material is introduced, and the first flow path or the second flow path of the second bed, through which the product produced through the reaction region is discharged, to correspond to each other equally (see figures 1-6; and column 4, line 57 through column 5, line 67; column 6, line 36 through column 15, line 39).
Regarding claim 3, Neary discloses a radial flow reactor wherein the raw material is air, and the product is oxygen, and the entire reactor including the first bed and the second bed is used as a portion of a pressure swing adsorption oxygen generator or a vacuum pressure swing adsorption oxygen generator (see figures 1-6; and column 4, line 57 through column 5, line 67; column 6, line 36 through column 15, line 39).
Regarding claim 7, Neary discloses a radial flow reactor (radial-flow bed cartridge vessel) comprising: a pair of beds configured to produce a product by processing a raw material supplied thereto, wherein: a substance being produced or the product is movable between the pair of beds before the product is moved to a separate reservoir, and a ratio of an area of an outlet with respect to an area of an inlet in each of the pair of beds is adjusted in order to overcome limited processing efficiency caused by the limited area of the outlet in each of the pair of beds, when the substance being produced or the product is introduced into the outlet of one bed of the pair of beds from the other bed of the pair of beds (see figures 1-6; and column 4, line 57 through column 5, line 67; column 6, line 36 through column 15, line 39).
	Regarding claim 8, Neary discloses a radial flow reactor wherein, when the raw material is supplied first to one bed of the pair of beds, the product is discharged through the other bed of the pair of beds, and continuously, when the raw material is supplied to the other bed, from which the product has been discharged, the product is discharged through the one bed to which the raw material has been supplied (see figures 1-6; and column 4, line 57 through column 5, line 67; column 6, line 36 through column 15, line 39).
Claim(s) 2, 4-6, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neary (US 7,311,762 B2).
Regarding claim 2, Neary fails to disclose a radial flow reactor wherein the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7.
	It would have been an obvious matter of design choice to have the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7, since applicant has not disclosed that having the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the ratio of the area of the outlet with respect to the area of the inlet in the entire reactor including the first bed and the second bed ranges from 0.7 to 1.7.
	Regarding claim 4, Neary fails disclose a radial flow reactor wherein an area gradient of an internal flow in the entire reactor including the first bed and the second bed has a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet is on a top edge and the outlet is on a bottom edge.
	It would have been an obvious matter of design choice to have a radial flow reactor wherein an area gradient of an internal flow in the entire reactor including the first bed and the second bed has a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet is on a top edge and the outlet is on a bottom edge, since applicant has not disclosed that having a radial flow reactor wherein an area gradient of an internal flow in the entire reactor including the first bed and the second bed has a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet is on a top edge and the outlet is on a bottom edge solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a radial flow reactor wherein an area gradient of an internal flow in the entire reactor including the first bed and the second bed has a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet is on a top edge and the outlet is on a bottom edge.
	Regarding claims 5-6, Neary discloses a radial flow reactor wherein the product produced as a substance introduced into the first flow path of the first bed has passed through both the reaction regions of the first bed and the second bed is discharged through the first flow path of the second bed; and  wherein the product produced as a substance introduced into the second flow path of the first bed has passed through both the reaction regions of the first bed and the second bed is discharged through the second flow path of the second bed (see figures 1-6; and column 4, line 57 through column 5, line 67; column 6, line 36 through column 15, line 39).
Regarding claim 9, Neary fails to discloses a radial flow reactor wherein, when the inlet of the bed of the pair of beds, to which the raw material is supplied, is on a bottom edge and the outlet of the bed is on a top edge, an inner area gradient of the bed of the pair of beds, to which the raw material is supplied, has a shape of

    PNG
    media_image2.png
    46
    50
    media_image2.png
    Greyscale
after the raw material is introduced and before the substance being produced or the product moves to the bed of the pair of beds, from which the product is discharged.
	It would have been an obvious matter of design choice to have a radial flow reactor wherein, when the inlet of the bed of the pair of beds, to which the raw material is supplied, is on a bottom edge and the outlet of the bed is on a top edge, an inner area gradient of the bed of the pair of beds, to which the raw material is supplied, has a shape of

    PNG
    media_image2.png
    46
    50
    media_image2.png
    Greyscale
after the raw material is introduced and before the substance being produced or the product moves to the bed of the pair of beds, from which the product is discharged, since applicant has not disclosed that having a radial flow reactor wherein, when the inlet of the bed of the pair of beds, to which the raw material is supplied, is on a bottom edge and the outlet of the bed is on a top edge, an inner area gradient of the bed of the pair of beds, to which the raw material is supplied, has a shape of

    PNG
    media_image2.png
    46
    50
    media_image2.png
    Greyscale
after the raw material is introduced and before the substance being produced or the product moves to the bed of the pair of beds, from which the product is discharged solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a radial flow reactor wherein, when the inlet of the bed of the pair of beds, to which the raw material is supplied, is on a bottom edge and the outlet of the bed is on a top edge, an inner area gradient of the bed of the pair of beds, to which the raw material is supplied, has a shape of

    PNG
    media_image2.png
    46
    50
    media_image2.png
    Greyscale
after the raw material is introduced and before the substance being produced or the product moves to the bed of the pair of beds, from which the product is discharged.
	Regarding claim 10, Neary discloses a radial flow reactor wherein the bed of the pair of beds, to which the raw material is supplied, comprises a first bed into which the raw material is introduced and a second bed in which a continuous reaction subsequent to a reaction in the first bed occurs, and the first bed and the second bed are connected in series to which the raw material is supplied, is on the bottom edge and the outlet of the bed is on the top edge (see figures 1-6; and column 4, line 57 through column 5, line 67; column 6, line 36 through column 15, line 39).
Neary fails to disclose a radial flow reactor wherein the bed of the pair of beds, to which the raw material is supplied, comprises a first bed into which the raw material is introduced and a second bed in which a continuous reaction subsequent to a reaction in the first bed occurs, and the first bed and the second bed are connected in series, thereby forming an inner area gradient having a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet of the bed of the pair of bed, to which the raw material is supplied, is on the bottom edge and the outlet of the bed is on the top edge.
	It would have been an obvious matter of design choice to have a radial flow reactor wherein the bed of the pair of beds, to which the raw material is supplied, comprises a first bed into which the raw material is introduced and a second bed in which a continuous reaction subsequent to a reaction in the first bed occurs, and the first bed and the second bed are connected in series, thereby forming an inner area gradient having a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet of the bed of the pair of bed, to which the raw material is supplied, is on the bottom edge and the outlet of the bed is on the top edge, since applicant has not disclosed that having a radial flow reactor wherein the bed of the pair of beds, to which the raw material is supplied, comprises a first bed into which the raw material is introduced and a second bed in which a continuous reaction subsequent to a reaction in the first bed occurs, and the first bed and the second bed are connected in series, thereby forming an inner area gradient having a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet of the bed of the pair of bed, to which the raw material is supplied, is on the bottom edge and the outlet of the bed is on the top edge solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a radial flow reactor wherein the bed of the pair of beds, to which the raw material is supplied, comprises a first bed into which the raw material is introduced and a second bed in which a continuous reaction subsequent to a reaction in the first bed occurs, and the first bed and the second bed are connected in series, thereby forming an inner area gradient having a shape of 
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
when the inlet of the bed of the pair of bed, to which the raw material is supplied, is on the bottom edge and the outlet of the bed is on the top edge.
	Regarding claims 11-13 and 15-16, Neary discloses a radial flow reactor wherein each of the first bed and the second bed comprises a reaction region provided between a first flow path provided along an inner surface of its body in a height direction and a second flow path provided along a central axis in the height direction, such that the substance being produced or the product is produced as the raw material passes through the reaction region while moving from the first flow path to the second flow path or from the second flow path to the first flow path; wherein, when the substance being produced or the product is discharged through the second flow path of the first bed as the raw material supplied to the first flow path of the first bed has passed through the reaction region of the first bed, the substance being produced or the product is introduced into the second flow path of the second bed; wherein, when the substance being produced or the product is discharged through the first flow path of the first bed as the raw material supplied to the second flow path of the first bed has passed through the reaction region of the first bed, the substance being produced or the product is introduced into the first flow path of the second bed; wherein the first bed and the second bed have different shapes and sizes and are made of different materials; and wherein the raw material is air, and the product is oxygen, and the pair of beds is used as a portion of a pressure swing adsorption oxygen generator or a vacuum pressure swing adsorption oxygen generator (see figures 1-6; and column 4, line 57 through column 5, line 67; column 6, line 36 through column 15, line 39).
	Regarding claim 14, Neary fails to disclose a radial flow reactor wherein, in each of the pair of beds, the ratio of the area of the outlet with respect to the area of the inlet in the entire bed including the first bed and the second bed ranges from 0.7 to 1.7.
	It would have been an obvious matter of design choice to have a radial flow reactor wherein, in each of the pair of beds, the ratio of the area of the outlet with respect to the area of the inlet in the entire bed including the first bed and the second bed ranges from 0.7 to 1.7, since applicant has not disclosed that having a radial flow reactor wherein, in each of the pair of beds, the ratio of the area of the outlet with respect to the area of the inlet in the entire bed including the first bed and the second bed ranges from 0.7 to 1.7 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a radial flow reactor wherein, in each of the pair of beds, the ratio of the area of the outlet with respect to the area of the inlet in the entire bed including the first bed and the second bed ranges from 0.7 to 1.7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774